Citation Nr: 1511224	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative changes to the lumbar spine (claimed as low back pain)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from March 2006 through June 2009. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Degenerative changes to the lumbar spine are etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, degenerative changes to the lumbar spine are related to service.  38 U.S.C.A. §§ 101, 1110 (West 2014); 
38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for degenerative changes to the lumbar spine.  Such action represents a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Arthritis, including arthritis of the lumbar spine, is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts entitlement to service connection for a back disability.  In his June 2010 application for compensation benefits, the Veteran stated that his back pain had begun during his June 2006 basic training, when he was required to carry heavy loads on long marches.  The Veteran's pain worsened throughout his service, including service in Iraq, and he commented that "Being in an Airborne unit and jumping out of airplanes probably wasn't good for it either."

The Board observes that the Veteran's service treatment record is incomplete.  As the RO explained in correspondence of November 2010, the Veteran's separation examination has not been located.  Moreover, records of the Veteran's in-service treatment for mononucleosis have not been associated with the service treatment file or claims file.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because these records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has considered whether the Veteran's assertion that his back condition had been aggravated when deployed in Iraq should be conceded based on this having occurred during combat, pursuant to 38 U.S.C.A. § 1154(b).  In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in such service. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  

In this case, the Veteran's DD-214 establishes that the Veteran served in Iraq from June 2007 through October 2008, and was trained as a parachutist and combat engineer.  In his March 2012 notice of disagreement, the Veteran indicated that his military service had involved combat patrols and convoy escort duty.  However, service within a combat zone does not constitute "combat" for purposes of § 1154(b) in itself.  Rather, "the phrase 'engaged in combat with the enemy' requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  In this regard, the Veteran's DD-214 does not reflect the receipt of any decorations, such as a Combat Infantryman Badge or Purple Heart, which are indicative of combat.  Furthermore, the Veteran denied direct combat experience in his October 2008 post-deployment health assessment.  As there is no indication of combat service 38 U.S.C.A. § 1154(b) is inapplicable.

As an initial matter, the record contains competent evidence of a current disorder of the thoracolumbar spine. The Veteran sought treatment for lower back pain from non-VA chiropractors from October 2009 through July 2010, and advised his chiropractor in October 2009 that his back pain had begun during military service.  A VA contract examiner diagnosed the Veteran with chronic ligamentous lumbar strain in December 2010.  A May 2011 MRI found early degenerative changes to the lumbar spine at the L4-L5 disc, and the September 2012 VA examiner diagnosed the Veteran with early degenerative changes to the lumbar spine.  This examiner also indicated that the May 2011 MRI showed arthritis in the lumbar spine. The Veteran's non-VA examining physician diagnosed him with degenerative disc disease in February 2010.  For these reasons, a current disorder of the low back is acknowledged.  

Evidence of a back disorder does not appear in the Veteran's (incomplete) service treatment records.  The Veteran's findings on his November 2005 enlistment examination were mostly normal, including findings for his spine.  The only abnormality noted on enlistment was hearing loss.  In a concurrent medical history report, the Veteran denied a history of recurrent back pain or any other back problem.  However, in a statement accompanying his June 2010 claim, the Veteran reiterated insisted that  marching, carrying heavy objects, and jumping from planes in military service had caused his back problems.  He further stated that he had consulted a private chiropractor after graduating from basic training.  Per the Veteran, this chiropractor advised him that a disc in his back was "out of place."  Chiropractic manipulation provided relief on this occasion, and the Veteran treated continuing occasional back pain with over-the-counter medication.  His pain worsened again on entering Airborne School, and resumed shortly after leaving the military.  In his March 2012 notice of disagreement and November 2012 substantive appeal to the Board, the Veteran indicated that he had deliberately avoided complaining of back pain or seeking treatment while in service.  The Veteran explained that he felt pressure to avoid seeking treatment as a matter of professional pride, especially once he began Airborne training.  

The Veteran is competent to report the onset of pain in his back during military service, as this is a symptom a lay person can observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board must assess the credibility and weight it will assign to the Veteran's report.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

In this case, the Veteran's assertion that back pain began during military service, but that he had chosen not to pursue treatment until leaving the military, is bolstered by his October 2009 application for treatment with Shoal Creek Chiropractic.  The Veteran has asserted that his back pain worsened shortly after leaving military service, and the fact that the Veteran sought chiropractic care shortly after discharge is consistent with that claim.  Further, in his application to Shoal Creek, the Veteran indicated that his lower back pain had begun in basic training, three years previously.  The fact that the Veteran made this statement more than half a year prior to filing his claim for VA disability benefits strongly suggests that it was not motivated by a desire to bolster a disability application.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Further, the fact that this history was given in the course of medical treatment increases its credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy, insofar as the declarant has a strong motive to tell the truth in order to receive proper care). 

The Veteran was afforded a VA contract General Medical Examination in December 2010.  At this examination, the Veteran reported that his lumbar spine pain and stiffness had begun in March 2006.  The Veteran also reported that weakness in the lumbar spine had begun in 2006.  Back pain was moderate, of varying frequency and duration, and did not travel to other locations.  

The December 2010 examiner considered the subjective complaints and performed a physical examination and diagnosed the Veteran with chronic ligamentous lumbar strain.  The examiner concluded that this condition had occurred during service but provided no rationale for this opinion.  

VA treatment records of April 2011 through August 2012 have been associated with the claims file.  In April 2011, the Veteran reported chronic lower back pain radiating to his legs.  The Veteran reported that he had experienced a lot of lower back pain in March to June of 2006, had seen a chiropractor on leave, and had been diagnosed with a disc problem.  

The Veteran obtained a disability opinion from a non-VA physician, Dr. D., in February 2012.  On examination, the Veteran reported chronic low back pain, with onset in basic training, further exacerbated by activities such as marching with heavy body armor and rucksacks, jumping off planes, and other in-service physical activities.  The Veteran reported constant pain, ranging from 3 to 4 out of ten, worsened by lifting, bending, twisting, prolonged sitting, standing, or walking.  The Veteran reported difficulty playing sports or carrying his daughter.  Occasional radiation of pain to the left lower extremity, with tingling and numbness in the left more than the right big toe, was noted.  Back stiffness was reported, especially in the morning.  The Veteran reported that he worked in Roger Sports as a warehouse manager.

Based upon the Veteran's reported symptoms, history of cumulative trauma to the back in military service, and degenerative findings on the May 2011 MRI, Dr. D. found an impression of low back pain, degenerative disk disease, and cumulative trauma.  The Veteran's back pain was attributed to physical strain while in military service. 

The Veteran was afforded a VA spine examination in September 2012.  On examination, the Veteran again reported that his lower back pain began during basic training.  While in the military, the Veteran treated his pain with ibuprofen and NSAIDs.  The Veteran saw a chiropractor after leaving the military until his insurance ran out, and then began treatment through VA.  The Veteran reported that, in addition to back pain, he experienced numbness in his toes and some "off and on" numbness of the lower extremities, typically more on the left side than the right side.  Lifting boxes in his work at a sporting goods store would cause flare-ups of the Veteran's back pain.

After considering the Veteran's history and conducting an examination, the VA examiner also concluded that the Veteran's back condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  In the examiner's view, if an in-service traumatic injury had occurred while the Veteran was in the military, the MRI of May 2011 would have shown more advanced degenerative changes.  The examiner further noted that the Veteran's running (including training for a triathlon) and employment in a warehouse could have an impact on lower back pain.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim. However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In comparing the opinions of the September 2012 VA examiner and Dr. D., the Board notes that both experts reviewed substantially the same information.  Both medical experts thoroughly examined the Veteran, both were aware that the Veteran works in a warehouse and lifts heavy objects, and both reviewed the May 2011 MRI.  However, Dr. D's opinion is further supported by a December 2010 VA contract examination that found a nexus between the Veteran's military service and his current back disorder.  Moreover, the Board finds it significant that the Veteran has consistently reported the onset of pain to his period in basic training.  Although the Veteran did not report back pain in service, the reasons he's given for declining to do so are plausible, and the fact that Veteran has consistently related this history to treating practitioners, including prior to his claim for VA benefits, is persuasive.

Affording the benefit of the doubt to the Veteran, the Board finds that the evidence the Veteran's back disorder was incurred in service is at least in equipoise.  Service connection is, therefore, warranted.  See 38 C.F.R. § 3.303(b).  


ORDER

Service connection for degenerative changes to the lumbar spine is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


